Citation Nr: 1452144	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to an initial evaluation for post traumatic stress disorder (PTSD) in excess of 50 percent from January 12, 2009 to January 30, 2010.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2009 decision by the RO which granted service connection for PTSD and subsequently assigned a 50 percent evaluation; effective from January 12, 2009, the date of receipt of original claim.  38 C.F.R. § 3.400(b)(2).  By rating action in July 2010, the RO assigned an increased rating to 70 percent; effective from January 30, 2010.  

In his substantive appeal, received in July 2012, the Veteran indicated that he disagreed with the effective date assigned for his PTSD, and that he was only appealing the effective date of the 70 percent rating, which he believed should be assigned from the date of his original claim.  


FINDINGS OF FACT

From January 12, 2009 to January 30, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to various symptoms contemplated by a 50 percent schedular rating, and no higher.  


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 50 percent from January 12, 2009 to January 30, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2009.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Furthermore, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

At this point, the Board notes that VA has made at least two attempts to obtain additional private medical records for treatment from January 30, 2010 to the present, but that no additional records or a response to the request for records has been received.  The Veteran and his representative were notified of the negative response and that it was his responsibility to provide VA with those records.  As the current issue on appeal is for a higher rating prior to January 30, 2010, and the additional private records were for treatment beginning on that date, it is unlikely that these records would be of any probative value in assessing the severity of his PTSD prior to January 2010.  Based on VA's actions in this case, the Board finds that no further action is required on this matter.  

Based on a review of the claims file, the Board concludes that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in the present case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under Diagnostic Code (DC) 9411, a 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2014).  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

Factual Background

Historically, service connection was established for PTSD by the RO in May 2009, and was subsequently assigned a 50 percent rating; effective from January 12, 2009, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  

By rating action in July 2010, the Veteran was assigned an increased rating to 70 percent; effective from January 30, 2010, based primarily on his reported history of a suicide attempt on VA QTC examination in May 2010.  In his substantive appeal, received in July 2012, the Veteran indicated that he was limiting his appeal to the effective date assigned for the 70 percent rating.  Thus, the question before the Board is whether the Veteran is entitled to a rating in excess of 50 percent from January 12, 2009 (the date of his original claim), to January 30, 2010 (the effective date of the 70 percent rating).  

The pertinent evidence of record includes a VA QTC psychiatric examination conducted in February 2009, and multiple VA outpatient notes from January 2009 to February 2010.  

On VA QTC examination in February 2009, the Veteran reported that he was depressed and feels down when thinking about his Iraq experiences.  He reported flashbacks, intrusive thoughts and visions of combat, and said that watching war movies triggers his flashbacks and intrusive thoughts.  He also reported survivor guilt and said that his symptoms were constant.  The Veteran reported that he has had one counseling visit and found it to be very helpful and that he was started on medication the previous month with minimal response to the medications.  The Veteran reported that he has been employed as a law clerk for a paralegal for four years and had a good relationship with the paralegal.  He reported some difficulty concentrating and focusing at work, and takes sick days off occasionally.  He is single but lives with his girlfriend of two years, and reported that their relationship was good.  The Veteran denied any major changes in his daily activities since the onset of his PTSD, and avoids watching the news about the ongoing wars and does not talk about his military experiences.  Socially, he prefers to stay at home and has lost interest in previously enjoyed activities since the onset of his PTSD.  He consumes alcohol several times a week, usually three to four drinks, to sleep or get rid of his feelings.  

On mental status examination, the Veteran was well oriented, his appearance and hygiene were appropriate, and he maintained good eye contact.  His behavior was appropriate, his affect constricted and flat, and he appeared depressed.  He was tearful once during the interview and he reported impaired impulse control and unprovoked irritability.  His communication, speech and concentration was within normal limits, and he described intermittent panic attacks.  There was no evidence of loosening of associations, paranoia or delusions and suspiciousness was absent.  There was no evidence of auditory or visual hallucinations, or obsessional rituals and his thought processes were appropriate.  His judgment and insight was reasonable and his memory was normal.  The diagnoses included PTSD and alcohol abuse secondary to PTSD.  The Global Assessment of Functioning (GAF) score was 60.  The examiner commented that the Veteran's symptoms cause social and occupational impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks; although generally, he was functioning satisfactorily with routine behavior, self-care and normal conversation.  The Veteran had no difficulty understanding simple and complex commands, and did not appear to be a threat of danger or injury to himself or others.  The examiner indicated that the prognosis for improvement was fair.  

VA outpatient notes showed that the Veteran was seen periodically from January 2009 to February 2010.  When first seen by VA in January 2009, the Veteran reported that he was depressed but denied any suicidal or homicidal ideations, or auditory or visual hallucinations.  He lived with his girlfriend and worked as a law clerk.  He was very neatly dressed and his grooming was fair, his attitude was cooperative but very guarded, and his speech was normal.  His behavior was appropriate, thought processes were logical and his memory was intact.  His mood was depressed, his affect was flat and his insight and judgment were fair.  The Veteran reported that he used to burn himself with cigarettes, but stopped doing that in 2008, because it freaked his mother and girlfriend out.  The diagnosis was PTSD and the GAF score was 64.  

When seen in March 2009, the Veteran reported that "things were going pretty well."  He was compliant with his medications and denied any side effects.  He reported occasional nightmares, but generally sleeps pretty well, about 8-hours a night.  He avoids war movies and does not watch the news, and continues to drink socially.  He reported improvement in his relationships, was working as a law clerk and was in the process of completing a program to be a recording engineer.  He said that he wanted to change jobs because he was bored.  On mental status examination, he was well oriented, cooperative and his speech was clear and normal in rate, rhythm, and cadence.  He described his mood as an 8/10, and said that he feels significantly improved since the last visit.  He denied any mood swings or irritability, and had occasional anxiety and night terror.  His affect was sad, but he was more engaged than on the previous visit with full range and less constricted.  He denied any auditory or visual hallucinations, his thought processes were linear, and his insight and judgment, focus, concentration and memory were intact.  The GAF score was 66.  

The Veteran's reported symptoms and the objective findings on subsequent VA outpatient psychiatric notes (by the same examiner) in May, September and December 2009 were not significantly or materially different, and showed the Veteran was well oriented, his thought processes were linear and his insight, judgment, focus, concentration and memory were intact.  The Veteran reported that he was still sleeping 8-hours a night.  The GAF scores were 70, 74 and 65, respectively.  When seen in December 2009, the Veteran reported that he was working-out two to three times a week and had lost (intentionally) 15 pounds since September.  The Veteran reported that he continued to work full-time as a law clerk and was working as a DJ on the weekends.  

A January 2010 VA note by the VA psychiatric practitioner who treated the Veteran since March 2009, indicated that his symptoms had waxed and waned with increasing intensity at certain times more than other, and that he was more symptomatic with loud noises.  She reported that the Veteran's appetite was good, that he was sleeping five to six hours a night, and that he described his mood as a 6/10 (10 being the best).  The Veteran denied any suicidal or homicidal ideations, auditory or visual hallucinations, and his insight and judgment, focus, concentration and memory were intact.  She noted that the Veteran believed that the 30 percent evaluation then assigned for his PTSD was not commensurate with the service rendered or the risks taken, and was requesting a 100 percent evaluation.  The GAF score was 60.  

In this case, the evidence from January 2009 to January 2010, showed the Veteran's psychiatric symptoms were manifested primarily by depressed mood, flashbacks, intrusive thoughts and avoidance of things that remind him of his military experiences.  However, the records showed that his symptoms are well controlled with medication.  The Veteran was employed full-time during this period (and continues to be so employed) and, simultaneously, completed a program as a recording engineer.  While the Veteran initially reported that he had lost interest in pleasurable activities and preferred to stay at home, the subsequent outpatient notes showed that he reported the counseling sessions were very helpful and that he was doing better, in general.  The Veteran's reported symptoms and the clinical findings consistently showed that he was well oriented, his thought processes were logical and goal directed, and there was no evidence of any impaired judgment, abstract thinking or psychosis.  The Veteran reported only occasional panic attacks, had (and continues to have) a good relationship with his mother and girlfriend, and denied that he had any problems with co-workers.  In fact, the evidence shows that the Veteran is now engaged to his girlfriend.  (See May 2010 letter from fiancé).  Further, the evidence showed that after he completed his recording engineer program, the Veteran has worked as a DJ on the weekends since December 2009.  

The GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 51 and 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score between 71 and 80, indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is not required to assign a rating based merely on such score.  In this regard, the Veteran's GAF scores were never less than 60 during the relevant period, and generally ranged between 64 and 74.  When all of the evidence and findings are considered, including the degree of functioning as evidenced by the reported GAF scores, the Board finds that the Veteran has not been shown to have met the criteria for an evaluation in excess of 50 percent, prior to January 30, 2010.  

The material question is whether the Veteran had sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for a higher evaluation of 70 percent or greater prior to January 30, 2010.  

In this case, the evidence did not suggest that his psychiatric symptoms were of such severity to warrant a rating of 70 percent or higher prior to January 30, 2010.  The evidence did not show any impairment of thought processes or communication, such as, inappropriate behavior, a danger of hurting himself or others, or an inability to perform the routine activities of daily living, and the Veteran never displayed any evidence of disorientation or any psychotic symptoms.  

The Board has considered the letters from the Veteran, his mother and fiancé describing the difficulties that the Veteran has had since his discharge from service.  While they are competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, their belief as to the current severity of his PTSD under pertinent rating criteria is not probative evidence.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Based on the above analysis of the facts and findings in this case, the Board finds that the evidence does not show or otherwise suggest that the Veteran's PTSD symptoms were of such severity to warrant a rating in excess of 50 percent from January 12, 2009 to January 30, 2010.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for a higher evaluation from the initial grant of service connection to January 30, 2010.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The schedular evaluation in this case is not inadequate.  An evaluation in excess of the 50 percent rating assigned is provided for certain manifestations of the service-connected PTSD disability but the evidence show that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately described the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms during the relevant period.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplates the impairment caused by the Veteran's psychiatric disorder from January 2009 to January 2010.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In fact, the evidence showed that the Veteran was employed full-time during the relevant period and never claimed to be unemployable due to his service-connected PTSD.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An initial evaluation in excess of 50 percent for PTSD from January 12, 2009 to January 30, 2010, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


